Citation Nr: 0522667	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  95-30 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic acquired 
psychiatric disorder, including bipolar disorder and post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1967.  

This appeal arises from an August 1993 administrative 
determination and an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which denied the veteran's claim for 
service connection for a psychiatric disorder on the basis 
that no new and material evidence had been submitted to 
reopen the claim.  

After reviewing the claims folder, the Board of Veterans' 
Appeals (Board) has determined that the prior RO rating 
decision in June 1975 denied service connection for a 
personality disorder.  The claims folder in June 1975 did not 
include diagnosis of any acquired psychiatric disorder.  For 
that reason the veteran's claim in July 1993 for 
"manic/depression" was not a request to reopen but a new 
claim.  See Ephraim v. Brown, 83 F. 3d 399 (1996).  The issue 
before the Board is therefore one of service connection, not 
whether new and material evidence has been submitted.  

The Board previously remanded the claim for further 
development and notification of the veteran of the Veterans 
Claims Assistance Act of 2000 (VCAA) in June 2004.  The 
development ordered has been completed to the extent 
possible, and the claim is now ready for further appellate 
consideration.  Stegall v. West, 11  Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claims folder contains various diagnoses of acquired 
psychiatric disorders including depression, dysthymia, 
borderline psychosis and bipolar disorder.  The most recent 
VA records include diagnosis of bipolar disorder.  The last 
VA psychiatric examination in August 1999 concluded with a 
diagnosis of bipolar disorder, mixed type.  The claims folder 
does not contain a diagnosis of post-traumatic stress 
disorder.  

Service medical records, beginning in December 1966, reveal 
the veteran complained of insomnia, anorexia and depression.  
Librium was prescribed.  In February 1967, Seconal was 
prescribed for sleep.  Due to his inadequate job performance 
the veteran was referred for a psychiatric evaluation.  The 
Request for Medical Evaluation reveals the veteran's personal 
hygiene was inadequate, he was unclean and did not take care 
of his appearance.  He was unable to maintain concentration 
to complete tasks assigned to him and required constant 
supervision.  A July 1967 evaluation found no psychotic or 
neurotic symptoms.  The conclusion was the veteran had an 
immature personality.  A passive aggressive personality 
disorder was diagnosed.  In August 1977, a private evaluation 
first noted borderline psychotic reaction with paranoid 
features.  

While the claims folder does contain a current diagnosis of 
bipolar disorder, there is no medical opinion addressing 
whether the veteran's current bipolar disorder had its onset 
in service.  Competent medical evidence is required when 
addressing questions of medical diagnosis and etiology.  
38 C.F.R. § 3.1599a)(1)(2004).  For that reason, the claim 
must be remanded to afford the veteran a VA examination and 
to obtain an opinion addressing the etiology of the veteran's 
currently diagnosed bipolar disorder.  

The Board also noted the veteran's AF Form 7 has been 
obtained, but not the complete service personnel file of the 
veteran.  Those records might be of significant probative 
value in determining whether the veteran's bipolar disorder 
had its onset in service.  VA should obtain the veteran's 
complete service personnel file.  

VA has been informed by the Social Security Administration 
(SSA) that the veteran's file has been lost.  The regulations 
provide that VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency.  VA may end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
custodian does not have them.  38 C.F.R. § 3.159(c)(2)(2003).  
Based on the communications from the SSA, the Board has 
concluded that the custodian does not have the veteran's 
records.  The Board is notifying the veteran, by this remand, 
that VA was unable to obtain his SSA records.  38 C.F.R. 
§ 3.159(e)(2004).  

The claim is remanded for the following actions:  

1.  The veteran is requested to provide 
the name and complete address of any 
medical care provider who has treated him 
for a psychiatric disorder since February 
2003.  VA should seek to obtain any 
records identified by the veteran.  

2.  VA should obtain the veteran's 
complete service personnel records 
through official channels.  

3.  After completing the development 
ordered in paragraphs 1 and 2 to the 
extent possible, the veteran should be 
afforded a VA psychiatric examination to 
determine the onset date of his current 
bipolar disorder.  The claims folder 
should be made available to the VA 
psychiatrist in conjunction with the 
examination.  The VA examiner is asked to 
review the medical records in the claims 
folder, specifically: the service medical 
records, dated in December 1966, which 
include complaints of insomnia, anorexia 
and depression; the September 1967 
psychiatric evaluation; and post service 
medical records which include diagnoses 
of adjustment reaction with bipolar 
disorder, dysthymia, narcissistic 
personality disorder, emotionally 
unstable personality disorder, and 
bipolar disorder.  The VA psychiatrist is 
asked to diagnose any current psychiatric 
disorder.  If any current acquired 
psychiatric disorder is diagnosed, for 
each diagnosis, the psychiatrist is asked 
to answer the following question.  Is it 
at least as likely as not (50 percent 
chance) that the acquired psychiatric 
disorder began in service?  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




